Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group II (claims 55-58, 62, 67-68, 73, and 76-77); and species [ (A) SNP identification as the rs number recited, (B) SNP in linkage disequilibrium for rs309605 and rs309604, (C) bisindolymaleimide], in the reply filed on 10/18/2021 is acknowledged.
During the interview the applicant’s representative, Peng Chen, on 01/24/2022, the examiner discussed disclosure of SNP in linkage disequilibrium for rs309605 (Table 1 page 47-53) and proposed to elect one SNP and the SNP in linkage disequilibrium (LD) with one correlation. The applicant elected rs309605 as a SNP; and rs309605 with a variant rs309604 (as rs309605 and rs309604 are in LD).
Claims 1, 6, 11, 15-17, 30, 36, 55-58, 62, 67-68, 73, 76-77, 81, and 83 are pending in this application. 
Claims 1, 6, 11, 15-17, 30, 36, 81, and 83 are withdrawn because they are directed into non-elected invention. 
Currently, claims 55-58, 62, 67-68, 73, and 76-77 are under the examination.
	Claim Rejections - 35 USC § 112 (b) (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-58, 62, 67-68, 73, and 76-77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 55-58, claims recite specific SNPs and those that are in "linkage disequilibrium therewith". This term "linkage disequilibrium therewith" renders the scope of the claim unclear as one of ordinary skill in the art cannot ascertain which SNPs fall within the scope of the matter as claimed. This is due to the fact that LD is a statistical description of the probability of co-segregation that is, for example, dependent on the population analyzed, the number of individuals examined and the number of generations considered.
Regarding claims 55-58, claims recite “generating an output, e.g., a score" in the method step (c). Regarding claim 76 (which depends from claim 55), the claim recites the phrase "e.g.". 
The recitation of “e.g.” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention (See MPEP § 2173.05(d). 
Claims 55-58 recite “and/or” after the method step (b) and before the method step (c), for example, claim 55 recites 
“A companion diagnostic method, comprising: 
a) obtaining a biological sample from a subject…………………… 
and/or 
c) generating an output, e.g., a score, for example with a computer algorithm based on the assay results of said SNP or SNPs, in order to determine the likely responsiveness of said subject to said treatment.
In this regard, when the method step (c) is not required, it is unclear how to accomplish the recited preamble in the embodiment (i.e. determining a companion diagnostic method) where the method step (c) is not practiced.
Claims 55-58, the claims recite “c) generating an output, e.g., a score, for example with a computer algorithm based on the assay results of said SNP or SNPs, in order to ......” which is confusing. 
For example, claim 56 recites “ in order to classify the subject …..”. This recitation as “in order to …” is confusing because it is unclear whether the method step (c) requires to perform classifying or only requires to perform “generating an output”. Clarification is requested.
Claims rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (Written Description)
Claims 55-58, 62, 67-68, 73, and 76-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant claims, the rs309605 is consonant with elected SNP. The rs309605 and rs309604 are in LD. Thus, the method directed to assaying rs309605; and rs309604 (as LD of rs309605) is examined.
Claims 55-58 are independent claims and they are directed to methods of determining a treatment via assaying the biological sample for one or more single nucleotide polymorphisms (SNPs), a complementary SNP thereof and a SNP in linkage disequilibrium (LD) therewith, for diagnosis or classifying a subject for the treatment or determining the population of the subject or monitoring the treatment. 
The claims are also directed to generating output, for example, generating a score with a computer algorithm based on the assay results of the SNPs. 
ANY treatment for any condition in any subject via assaying genotypes. Claims are directed to assaying a group of recited SNPs and the SNPs in LD. 
The rs309605 is consonant with elected SNP. The rs309605 and rs309604 are in LD. Thus, the method directed to the scope in assaying rs309605 and rs309604 (LD of rs309605) is examined. 
Any SNP that would be used in a method within the scope of the claims must be a naturally occurring variant in subjects, has to be correlated to one or more of such test genomic locus which is a SNP in linkage disequilibrium (LD) with one or more thereof, the test output of SNPs have to be generated (e.g. score via a computer algorithm), and the generated score is used for predicting any possible treatment in diagnosing or classifying a subject for the treatment or determining the population of the subject or monitoring the treatment for any disease or any condition. Thus, functionally, the genotyping SNPs information is used to predict the response of the subject to any treatment (phenotype).
The term linkage disequilibrium refers to the preferential segregation of a particular polymorphic form with another polymorphic form at a different chromosomal location more frequently than expected by chance. Therefore, the claims encompass detecting a potentially large genus of nucleic acids.  Most of the rejected claims do not recite any specific polymorphisms that meet all three criteria listed above other than the recited SNPs. The polymorphisms that are in LD with these SNPs have not been defined in terms of structure in those claims.
The specification discloses determining the response of oral enzastaurin (LY317615) in diffuse large B-cell and cutaneous T-cell lymphoma (DLBCL), in Plude trial [a multicenter, phase 3, randomized, double-blind, placebo-controlled trial enrolled patients at high risk of recurrence following rituximab-cyclophosphamide, doxorubicin, vincristine, and prednisone (R-CHOP)] (see Figure 1, para 113); and performing the whole genome SNP arrays from Illumina, which contain about 5 million SNPs in 282 samples from enzastaurin treatment group for genotyping (para 114). 
The specification discloses observing a strong association between rs309605 and rs309604 (genotype); and the response of enzastaurin (anti-tumor activity) in DLBCL (phenotype) clinical trial (Figures 2-3, para 115-121, 156-157).
The specification discloses determining SNPs in LD with rs309605 in subjects for different populations (e.g. Japanese populations, British populations) (see para 158-162, Tables 1-3). The specification suggests using SNPs in patients from different ethnic groups to predict enzastaurin activity and/or responsiveness; and using a marker that is LD with rs309605 or that exhibits a correlation rs309605 as a companion marker to predict the drug response in the method (see para 158-163, Table 1-3).
Claims 55-58 encompass predicting the response/effect of ANY possible treatment in any possible condition in a subject via genotyping data of rs309605 or rs309604 obtained from the biological sample of the subject.
In this situation, the specification provides adequate support for the method reduction to practice predicting the response/effect of one type of treatment [i.e. enzastaurin (LY317615] in one disease (i.e. DLBCL) in a subject (not a population as 
However, the specification lacks to provide determining the response of other treatment in a subject for any disease through genotyping data of rs309605 and rs309604; and any guidance to determine other treatment in a subject or a population via provided data of rs309605 and rs309604. Thus, the specification fails to disclose such type of structural and function relationship to practice the full scope of the claimed invention. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to genotype, and their correlation to phenotype that is determined via a score or a value generated from SNPs and the SNPs in LD in determining the treatment in a subject.  MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. 
The art did not recognize a structural/function correlation, that is genotype - phenotype correlation which can be applied in determining any treatment for a disease via genotyping data from a clinical sample. In this situation, the correlation is “genotyping of rs309605 and rs309604 in predicting the response/effect of ANY possible broad genus of treatment (phenotype) in a subject”. As described above, the functionality determining the outcome of ANY treatment for any subject corresponding to data of genotype is a critical feature of the claimed method. The scope of the claimed 
Accordingly, it remains highly unpredictable whether or not genotyping data of rs309605 and rs309604 with a particular calculated score or value, would be predictive of the outcome of Any treatment for a disease.  
Wang et al. teaches determining the relationship between 26 SNPs in 20 DNA repair pathway-related genes and sensitivity of tumor with radio-chemotherapy treatment in non-small cell lung cancers (NSCLC) [i.e. squamous cell carcinoma (SCC) and adenocarcinoma] (see abstract) (Scientific Reports; 2016 May; 6:26526: DOI: 10.1038/srep26526: page 1-12). Wang et al. teaches observing genotype of 7 SNPs in SCC correspond to chemotherapy, whereas only two of the SNPs corresponds to radiotherapy in SCC (see Abstract, Table 2, Table 4). In lung adenocarcinoma, Wang et al. teaches observing genotype of 2 SNPs correspond to chemotherapy, whereas two different SNPs corresponds to radiotherapy (see Abstract, Table 3, Table 4). 
Wang et al. teaches that “In this study, we also noticed that the same genotype of the same SNP had different effects on treatment efficacy in squamous cell carcinoma or adenocarcinoma” and “In addition to the complex network formed by the DNA repair 
In the instant situation, the specification does not provide any structure/function correlation between the genotype and the phenotype with regard to any treatment, let alone a predictable correlation between the genomic loci and a broad range of any possible treatment to any disease, AND the functionality of response or effect of any treatment in any subject, as required by the claims. Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which treatment for which disease, would function as claimed (using the data of rs309605 and rs309604) from those that would not.   
Thus, considering the broad genus of treatment for any disease which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Claim Rejections - 35 USC § 112 (a) (Scope of Enablement)
In the instant claims, the rs309605 is consonant with elected SNP. The rs309605 and rs309604 in LD. Thus, the method directed to assaying rs309605; and rs309605 with its LD, rs309604 are examined.
Claims 55-58, 62, 67-68, 73, and 76-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods that comprise the following method steps to perform the intended purpose of the methods of claims 55-58 as recited
 [The method steps are:
a) obtaining a biological sample from a subject having a diffuse large B-cell and cutaneous T-cell lymphoma (DLBCL) that is undergoing a treatment with enzastaurin 
or is considered for the treatment, and optionally isolating genomic DNA from said biological sample; 
b) assaying the biological sample for single nucleotide polymorphisms (SNPs) of rs309605 and rs309604; and
c) generating an output based on the assay results of said SNP or SNPs.],
does not reasonably provide enablement for the recited method of claims 55-58 to perform the intended purpose of the methods, for determining likely responsiveness of Any treatment for Any disease using genotyping data of elected SNPs (i.e. rs309605 and rs309604); and for determining likely responsiveness of Any treatment for Any disease via assaying the biological sample for one or more SNPs selected from the group consisting of the recited SNPs. 


There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “	Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The rs309605 is consonant with elected SNP. The rs309605 and rs309604 are in LD. Thus, the method directed to the scope in assaying rs309605 and rs309604 (LD of rs309605) is examined. 
The nature of the invention and the breadth of the claims:
Claims 55-58 are independent claims and they are directed to methods which include intended use of predicting response to Any treatment, classifying a subject as eligible or ineligible for a treatment, predicting benefit from treatment or an adverse effect, and determining whether a subject should continue to receive treatment via assaying the biological sample for one or more SNPs, a complementary SNP thereof 
Any SNP that would be used in a method within the scope of the claims must be a naturally occurring variant in subjects, has to be correlated to a plurality of test genomic loci (e.g. SNP); or has to be correlated to one or more of such test genomic locus which is a SNP in linkage disequilibrium (LD) with one or more thereof, the test output of SNPs have to be generated (e.g. score via a computer algorithm), and the generated score is used for predicting the treatment in diagnosing or classifying a subject for the treatment or determining the population of the subject or monitoring the treatment. Thus, functionally, the test score of the SNPs is indicative of the responsiveness of the treatment.
The term LD refers to the preferential segregation of a particular polymorphic form with another polymorphic form at a different chromosomal location more frequently than expected by chance. Therefore the claims encompass detecting a potentially large genus of nucleic acids. Most of the rejected claims do not recite any specific polymorphisms that meet all three criteria listed above other than the recited SNPs.  The polymorphisms that are in LD with these SNPs have not been defined in terms of structure in those claims. The nature of the invention is that a reliable association between the subject genotype and the responsiveness of a treatment, is required, in order for the claimed methods to be meaningfully practiced.  
The claims broadly encompass the methods of predicting ANY treatment for any subject for ANY disease in via assaying a broad range of genotype (i.e. SNPs and 
As described above, the method directed to the scope in assaying rs309605 and rs309604 (LD of rs309605), consonant of elected species, is examined.
In this regard, the claims very broadly encompass the methods of predicting the response of Any possible treatment in any subject for any disease via genotyping rs309605 and rs309604 for a companion diagnostic purpose/ classifying a subject for eligibility for any treatment/ screening a subject or a population of subjects for any treatment / monitoring a subject during any treatment via assaying of the genotypes; and determining the intended purpose using any type of output (e.g. any score or any value) generated through unspecific criteria.
The amount of direction or guidance, and Presence and absence of working examples: 
The specification discloses determining the response of oral enzastaurin (LY317615) in diffuse large B-cell and cutaneous T-cell lymphoma (DLBCL), in Plude trial [a multicenter, phase 3, randomized, double-blind, placebo-controlled trial enrolled patients at high risk of recurrence following rituximab-cyclophosphamide, doxorubicin, vincristine, and prednisone (R-CHOP)] (see Figure 1, para 113); and performing the whole genome SNP arrays from Illumina, which contain about 5 million SNPs in 282 samples from enzastaurin treatment group for genotyping (para 114). 
The specification discloses observing a strong association between rs309605 and rs309604 (genotype); and the response of enzastaurin (anti-tumor activity) in DLBCL (phenotype) clinical trial (Figures 2-3, para 115-121, 156-157).

Claims 55-58 encompass predicting the response/effect of ANY possible treatment in any possible condition in a subject via genotyping data of rs309605 or rs309604 obtained from the biological sample of the subject. In this situation, the specification provides predicting the response/effect of one type of treatment [i.e. enzastaurin (LY317615] in one disease (i.e. DLBCL) in a subject (not a population as recited in claim 57) via genotyping data of rs309605 and rs309604 in a biological sample obtained from the subject.
However, the specification lacks to provide determining the response of other treatment in a subject for any other disease through genotyping data of rs309605 and rs309604 (or other recited SNPs and SNPs in LDs); and any guidance to determine other treatment in a subject or a population via provided data of rs309605 and rs309604. The specification fails to provide the response of enzastaurin treatment in a subject via genotyping data of other recited SNPs and SNPs in LDs in DLBCL or other cancer or other disease. Thus, the specification fails to disclose a relationship between genotype data of rs309605 and rs309604; and the response of other treatment for diffuse large B-cell and cutaneous T-cell lymphoma (DLBCL) or other cancer or other disease, to practice the full scope of the claimed invention. Additionally, the specification 
The unpredictability of the art: the state of the prior art, and the level of skill in the art:
The claims encompass detecting variants that are in LD with the SNPs. So, the claims propose to detect a predisposition to any assay result of any treatment by detecting a variant that is associated with a variant that is associated with the true functional variant. It remains highly unpredictable whether or not genotyping data of rs309605 and rs309604 with a particular calculated score or value, would be predictive of the outcome of Any treatment. Additionally, it remains highly unpredictable whether or not SNPs (e.g. recited rs5894240) that are in LD with a particular calculated score or value, would be predictive of the outcome of any treatment.  
In the case of the instant claims, the functionality determining the outcome of Any treatment for any subject corresponding to data of genotype is a critical feature of the claimed method. The specification does not provide any functional relationship between rs309605 and rs309604 with any possible treatment for any possible subject (e.g. a subject with a breast cancer or a subject with diabetes or a subject who has no disease or condition). The claims encompass assaying the genotypes corresponding to a broad range of treatments in any subject, for which no guidance has been provided in the specification.  
Wang et al. teaches determining the relationship between 26 SNPs in 20 DNA repair pathway-related genes and sensitivity of tumor with radio-chemotherapy 
Wang et al. teaches that “In this study, we also noticed that the same genotype of the same SNP had different effects on treatment efficacy in squamous cell carcinoma or adenocarcinoma” and “In addition to the complex network formed by the DNA repair pathways, a network intertwined by SNP genotypes, pathological types and different individuals is further formed. The results of this study show that the complexity of biological systems determines that the efficacy of radio-chemotherapy is not decided by one or more factors, but rather by the complex interaction of multiple factors” (page 9 para 2). Wang et al. suggests that “The results of this study will provide a theoretical basis and data support for further research on the relations between SNPs and radio-chemotherapy as well as for the development of clinical treatment plans” (page 9 para 7). The teachings of Wang et al. show having high unpredictivity in determining functionality among two known treatments (even for the same type of cancer) through genotyping data of SNPs.  
In the instant situation, the specification does not provide any correlation between the genotype and the phenotype with regard to any other treatment for DCBCL or other cancer or other disease, let alone a predictable correlation between the 
Further still, while the state of the art and level of skill in the art with regard to assessing genotypes corresponding to various type of cancers is known, the unpredictability in the art with regard to estimating the correlation between the response of any treatment in any subject (any possible cancer or disease) and disclosed genomic loci in particular, is even higher. Furthermore, the level of unpredictability in associating any particular polymorphism with a phenotype is even higher. 
Because the claims encompass analyzing genotype, recited SNPs and SNPs in LD, wherein they are correlated with particular outcome (e.g. test score) that is indicative for the response of any treatment for recited intended purpose, it is relevant to point out that there are expected to be any possible types treatments and conditions in the subjects, that meet these functional requirements.
 	However the specification does not teach a predictable means for predicting corresponding phenotype using the data of genotype. 
Neither the specification nor the prior art provides any evidence that the recited specific SNPs as listed in the claims are also associated with response to enzastaurin in subjects having a disease other than DLBCL; OR response to any treatment in subjects having DLBCL. Even for DLBCL subjects, there is no evidence, either in the prior art or 
The quantity of experimentation necessary:
Since the specification does not provide enough information for one of ordinary skill in the art to practice a meaningful prognosis of all treatments and all diseases within the scope of the instant claims, and since there does not appear to be any principle of general application that would enable one to extrapolate the prognostic effect of the recited SNPs to other treatments and/or other diseases, it would require
undue and unpredictable experimentation for one of ordinary skill in the art to further verify or validate the instantly claimed method in the full, broad scope encompassed by the rejected claims. Therefore, the claims are not considered to be fully enabled by the instant specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 55-58, 62, 67-68, 73, and 76-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural 
Step 1
Independent claims 55-58 are analyzed. The claims recite “A companion diagnostic method or A method for classifying/ screening/monitoring a subject …..”. Therefore, the claims are directed to a process, which is one of the statutory categories of invention. (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims set forth a method that comprise method steps
“a) obtaining a biological sample from a subject that is undergoing a treatment…..;
 b) assaying the biological sample for one or more single nucleotide polymorphisms (SNPs) selected from the group consisting of rs309605, rs309604, rs5894240, rs1494748, rs7836309, rs309607, rs2132025, rs11990158, rs6469570,rs2642788, rs2575944, rs309614, rs309601, a complementary SNP thereof, and a SNP in linkage disequilibrium therewith; and/or
c) generating an output, e.g., a score, for example with a computer algorithm based on the assay results of said SNP or SNPs, ……..”.
Furthermore, claim 55 recites “A companion diagnostic method ...”; claim 56 recites “ A method for classifying a subject for eligibility for a treatment…”; claim 57 
Thus, the claims set forth a correlation between recited SNPs in a biological sample from a subject and determining for diagnosing/ classifying/ screening/monitoring a subject for a treatment. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claims recite method steps of “generating an output”. The step could be performed by a human using mental steps or basic critical thinking, since the claim encompasses “generating” the output, for example generating a score, but not actually presenting the output, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. 
Therefore, claims 55-58 are directed to at least once exception which may be termed a law of nature, an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claims in addition to the “generating” is method step of 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claims 55-58 recite method steps of “obtaining a biological sample” and “assaying the biological sample for SNPs…” as described above. This method step was well understood, routine, and conventional prior to the effective filing date, as exemplified in cited prior art herein [McClay et al. Molecular Psychiatry 2011, 16:76-85; Kim et al. Blood,; 2006; 108; 8: 2720-2725; Cerhan et al. Nature Genetics; 2014; 46; 11: 1233-1240; Ghesquieres,et al. JOURNAL OF CLINICAL ONCOLOGY; 2015; 33:33: 3930-3937; and Puvvada et al. Cancer Genetics; 2013; 257-265].
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No)
Claims 55-58 are not directed to patent eligible subject matter
With regard to claim 62, which depends from claim 55, the claim recites “further comprising subjecting the subject to the treatment or continuing the treatment on the subject”. This fails to meaningful limit the claim because it is the best equivalent of merely adding the words “apply it” to the judicial exception or it may be only providing the instruction. Accordingly, this does not integrate the recited judicial exception into a practical application. This method step of directed to the treatment was well understood,  Thus, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception
With regard to claims 67-68, which depend from claim 55, the claim further limits the SNPs. With regard to claims 73 and 76-77, which depend from claim 55, the recitations are directed to a cancer treatment which further limit the treatment. But the limitations fail to meaningful limit the claims because it is the best equivalent of merely adding the words “apply it” to the judicial exception or it may be only providing the instruction. Thus, these limitations do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. 
Thus, the claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Interpretation
Claims 55-58 are independent claims. 
Claim 55 recites “A companion diagnostic method ...”.
Claim 56 recites “ A method for classifying a subject for eligibility for a treatment”…”
Claim 57 recites “A method for screening a subject or a population of subjects for a treatment…”.
Claim 58 recites “A method for monitoring a subject during a treatment…”
The recitation as “A method for …..” in the claims 55-58, has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Applicants' attention is directed to the fact that the scope of the claims are determined by the steps recited and so the preamble of the claim is given no patentable weight (MPEP 2111.02). 
The recitation as “ A method for …” and “in order to …” in the method step (c), of claims 55-58 are considered intended use for the recited method steps. 
Claims 55-58, 67-68, and 73 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ghesquieres (Ghesquieres,et al. JOURNAL OF CLINICAL ONCOLOGY; 2015; 33:33: 3930-3937), as evidenced by Illumina HapMap 610K BeadChip, from internet https://ldlink.nci.nih.gov/?tab=snpchip, retrieved on 02/01/2022.                   
With regard to claims 55-58, the method steps are directed to 

b) assaying the biological sample for one or more single nucleotide polymorphisms (SNPs) selected from the group consisting of rs309605, rs309604, ….., a complementary SNP thereof, and a SNP in linkage disequilibrium therewith; and/or
c) generating an output, e.g., a score, for example with a computer algorithm based on the assay results of said SNP or SNPs.
Ghesquieres teaches a method of predict outcome in diffuse large B-cell lymphoma (DLBCL) patients treated with immunochemotherapy via assaying single nucleotide polymorphisms (SNPs) using patients’ samples from the clinical trials (e.g. LNH03B clinical trial program) (indicating having biological sample from a subject that is undergoing a treatment/ is considered for a treatment); and calculating the outcome (see abstract, p 3931 col 1 para 2-3 and col 2). (Limitation of claim 73) 
Ghesquieres teaches genotyping the clinical samples using Illumina HapMap 610K BeadChip and analyzing SNPs data including creating SNPs score (including using published algorithm) (see p 3931 col 1 para 2-3 and col 2, Figures 1-2, p 3933 col 1 para 2 and col 2 para 1-2). Thus, Ghesquieres teaches observing a correlation between detected genotyping SNPs and response of the 
immunochemotherapy in DLBCL patients (see Figure 2). For example, Ghesquieres teaches observing a strong association between a risk score generated from two SNPs (i.e. rs7712513 rs7765004); and event-free survival 
In addition, Ghesquieres teaches detecting a correlation between SNP genotyping and tumor gene expression by correlating the two sentinel SNPs with all probe sets annotated to a gene located within 500 kb of the SNP using tumor gene expression data conducted using 73 patients from the LYSA-03B study and the method of identifying all variant position of LD with a particular SNPs (p 3933 col 1 para 2 and col 2 para 1-2). The Illumina HapMap 610K BeadChip includes rs309605 (see the evidence below). Thus, the teachings of Ghesquieres inherently include assaying recited SNPs (i.e. rs309605) (Limitation of Claim 67).  
Furthermore, two SNPs (i.e. rs309605 and rs309604) are in linkage disequilibrium with the correlation (r2) of 1 (specification Table 1), thus, it is considered assaying rs309605 and rs309604 in the method of Ghesquieres. 
With regard to claim 68, which depends from claim 55, the claim recites “wherein the SNP or SNPs comprise a sequence set forth in SEQ ID NOs: 1-28, a complementary sequence thereof, or a sequence in linkage disequilibrium therewith”. As described above, the BeadChip includes probe sets for detecting rs309605, which sequences would be the same as the sequences set for in SEQ ID NO: 1 that is associated with rs309605 (see para 126 of the specification).
The evidence
Illumina HapMap 610K BeadChip, from internet https://ldlink.nci.nih.gov/?tab=snpchip, retrieved on 02/01/2022.                   


    PNG
    media_image1.png
    120
    479
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 62, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Ghesquieres (Ghesquieres,et al. JOURNAL OF CLINICAL ONCOLOGY; 2015; 33:33: 3930-3937), in view of Puvvada et al. Cancer Genetics; 2013; 257-265, as evidenced by Illumina HapMap 610K BeadChip, from internet https://ldlink.nci.nih.gov/?tab=snpchip, retrieved on 02/01/2022.        
 Claims 62, 76 and 77 depend from claim 55.
With regard to claim 55, the method steps are directed to 
a) obtaining a biological sample from a subject (or a population) that is undergoing a treatment/ is considered for a treatment/  
b) assaying the biological sample for one or more single nucleotide polymorphisms (SNPs) selected from the group consisting of rs309605, rs309604, ….., a complementary SNP thereof, and a SNP in linkage disequilibrium therewith; and/or
c) generating an output, e.g., a score, for example with a computer algorithm based on the assay results of said SNP or SNPs.
Ghesquieres teaches a method of predict outcome in diffuse large B-cell lymphoma (DLBCL) patients treated with immunochemotherapy via assaying single nucleotide polymorphisms (SNPs) using patients’ samples from the clinical trials (e.g. LNH03B clinical trial program) (indicating having biological sample from a subject that is undergoing a treatment/ is considered for a treatment); and calculating the outcome (see abstract, p 3931 col 1 para 2-3 and col 2). 
Ghesquieres teaches genotyping the clinical samples using Illumina HapMap 610K BeadChip and analyzing SNPs data including creating SNPs 
immunochemotherapy in DLBCL patients (see Figure 2). For example, Ghesquieres teaches observing a strong association between a risk score generated from two SNPs (i.e. rs7712513 rs7765004); and event-free survival (EFS) group of the DLBCL patients with the treatment; and using the SNPs score to predict the risk of DLBCL in the patients (see abstract, p 3933 col 1 para 1). Ghesquieres teaches all the method steps recited in the claim 55. 
In addition, Ghesquieres teaches detecting a correlation between SNP genotyping and tumor gene expression by correlating the two sentinel SNPs with all probe sets annotated to a gene located within 500 kb of the SNP using tumor gene expression data conducted using 73 patients from the LYSA-03B study and the method of identifying all variant position of LD with a particular SNPs (p 3933 col 1 para 2 and col 2 para 1-2). The Illumina HapMap 610K BeadChip includes rs309605 (see the evidence above). Thus, the teachings of Ghesquieres inherently include assaying recited SNPs (i.e. rs309605)  
Furthermore, two SNPs (i.e. rs309605 and rs309604) are in linkage disequilibrium with the correlation (r2) of 1 (specification Table 1), thus, it is considered assaying rs309605 and rs309604 in the method of Ghesquieres.



claim 62, which depends from claim 55, the claim recites “further comprising subjecting the subject to the treatment or continuing the treatment on the subject”. Ghesquieres teaches the method of a method of predict outcome in diffuse large B-cell lymphoma (DLBCL) patients treated with immunochemotherapy via detected SNPs score in the patients from the clinical trials (e.g. LNH03B clinical trial program), as described above (p 3931 col 1 para 2-3 and col 2). Ghesquieres teaches analyzing the data for disease progression, relapse and re-treatment and performing the method to determine a result for trial in the patients treated with a number of drugs (e.g rituximab, doxorubicin, rituximab, cyclophosphamide, epirubicin, vindesine, and prednisone, R-ChOP) (see p 3931 col 2, Table 1). 
Ghesquieres teaches that the out of this assessment may lead to identify novel treatment targets and help choosing choose patients in which epigenetic modifiers might be more efficient (p 3930 col 1-2, p 3935 col 1). 
With regard to claims 76-77, which depend from claim 55, claims are directed to the treatment, particularly a bisindolylmaleimide (i.e. enzastaurin).
With regard to claims 62, and 76-77, Ghesquieres does not teach performing the method for a treating DLBCL patients and using treatment of bisindolylmaleimide (i.e. enzastaurin).
Puvvada teaches methods of treating DLBCL using a number of treatments and various approaches (see abstract, p 259 col 1 para 2, p 260 col 1-2) Puvvada also teaches treating DLBCL with enzastaurin in the method (see p 260 col 1 para 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/           Primary Examiner, Art Unit 1634                                                                                                                                                                                             /W.T.J./                Examiner, Art Unit 1634